Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Claim Objections
Claim 12 is objected to because of the following informalities:  in claim 12, “a nose” should read “the nose” as it has been previously recited in claim 11, from which claim 12 depends (and only one nose is disclosed in the specification of the instant application).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Olson (US 2016/0249942; “Olson ‘942”). Olson ‘942 discloses an apparatus for incising a lesion (e.g., 133 in figs. 7a-7d) in a blood vessel using an expandable device (balloon catheter) on a guidewire comprising a catheter (called “second tube” by Olson) including a body (see for example 34, 44, 54, 64, 74, 84, 134; see figs. 2-3e, 7a-d) having a guidewire lumen (central lumen), the body including a portion (see for example 46, 56, 66, 76, 86, 146; figs. 3a-e, noting that portion may be considered less than the entire circumferential surface of these regions) adapted for partially surrounding the expandable device and incising the lesion upon expansion of the expandable device ([0054], [0061], [0143], and figs. 3a-3e; a scoring member is portion 46, 56, 66, 76, 86).
Regarding claim 2, the portion of the body includes a focused force element (expandable portion with scoring member thereon; see for example helical member 37 in fig. 2; [0061]) adapted to incise the lesion, the focused force element including a push region (inner surface of expandable regions 34, 44, 54, 64, 74, 84 against which balloon pushes) adapted to engage the expandable device and push the focused force element toward the lesion upon expansion of the expandable device (see outward expansion best shown in figs. 5a,5b; [0063]). 
Regarding clam 3, the focused force element of Olson ‘942 comprises an edge (sharp outer-most edge of helical member 37) for incising the lesion and a pocket (formed by inner surface of expandable portion of second tube) adapted to receive the expandable device.
Regarding claim 4, the body of the catheter of Olson ‘942 comprises a flexible support (expandable material on which helical scoring member is disposed) supporting the focused force element, the flexible support having a relaxed position and an activated position (best shown in figs. 5a, 5b) whereby the focused force element is advanced toward the lesion.
Regarding claim 5, Olson ‘942 further discloses a nose (tubular portion distal of the expandable material on which the helical scoring member; see especially tapered portion in fig. 1, distal of plaque treatment portion 16) connected to a distal end of the flexible support, the nose forming a receiver (consider lumen of nose) adapted for receiving the guidewire. 
Regarding claim 6, a proximal end of the flexible support extends into the catheter (i.e, into engagement with a portion of the catheter proximal of the flexible support, noting that the body of the catheter comprises the flexible support as required by claim 4; the term “into” is being given its broadest interpretation of “expressing movement or action with the result that someone or something makes physical contact with something else”). A distal end of the flexible support is connected to a proximal end of the nose. 
Regarding claim 8, the catheter (second tube 34, 44, 54, 64, 74, 84, 114) does not include a balloon.
Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Olson et al. (US 2007/0106215; “Olson ‘215”). Olson ‘215 discloses an apparatus for incising a lesion in a vessel using an expandable device on a guidewire comprising a catheter including the following structures positioned in the order from a proximal portion to a distal portion thereof: (i) a body (40; figs. 1,2) including a guidewire lumen (through which guidewire 54 passes), (ii) a focused force element (30) connected to the body, and (iii) a channel (formed by distal collar 20; fig. 3a) connected to the focused force element, the channel including a lateral opining (27; figs. 3a,3b).
Regarding claim 13, the focused force element comprises a blade (since it is capable of cutting into a lesion) having an edge and a curved push region (inner surface, noting inner surface is curved since the blades (30) are formed from a tube; note fig. 3a and 4, wherein the inner surface of the blade matches the outer surface of expandable device (16), which is cylindrical) opposite the edge adapted to partially surround the expandable device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson ‘215 in view of Spencer et al. (US 2013/0041391). Olson ‘215 discloses an apparatus as set forth above with respect to claim 10 including a body (40) and a channel (see collar 20). However, element (30) is now being considered the claimed flexible support. The channel comprises a nose (noting also atraumatic tip 23 on distal collar 20) connected to a distal end of the flexible support (30). The flexible support comprises a first portion (near 34) connected to the body and a second portion (near 32) connected to the nose (see fig. 3a). With this interpretation, Olson ‘215 fails to disclose a focused force element connected to the body.
Spencer discloses another apparatus for incising a lesion in a vessel using an expandable device, the apparatus comprising a catheter including a body (e.g., 34), a flexible support (14) supporting a focused force element (20), and a channel (24; fig. 1b) distal of the focused force element. The focused force element (20) supported by the flexible support comprises a cutting element having a sharpened tip that is used to incise a stenosis (see fig. 1a). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Olson ‘215 to include a focused force element having a sharpened tip as taught by Spencer on any or all of the flexible supports (30) of Olson ‘215 in order to provide a more focused incising force into the lesion (due to the pointed tip) upon expansion of the flexible support of Olson ‘215. With such a modification, the flexible support (30 of Olson ‘215) supports the focused force element (cutting element 20 having radially outward sharpened point as taught by Spencer) mounted thereon. The focused force element is distal of a first portion of the flexible support connected to the body as understood in view of the figures of Spencer, which teach the focused force element (cutting element 20) being disposed on the largest diameter portions of the flexible support that engage the plaque.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson ‘942 in view of Vigil et al. (US 5,873,852). Olson ‘942 discloses the invention substantially as stated above except for openings and an injection tube as claimed.
Vigil discloses another apparatus comprising focused force elements (80) that are adapted to incise (via injectors 20) a lesion within a vessel. The focused force element includes openings (96; fig. 99-11), and the apparatus further comprises an injection tube (unnumbered tubes connected to fluid pumps in fig. 6) in fluid communication with the openings in order to allow drug delivery through openings directly into the lesion. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Olson to include openings on the focused force element and an injection tube in fluid communication with the openings as taught by Vigil in order to allow the delivery of medicaments that inhibit or prevent the restenosis of plaque directly into the arterial wall. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/4/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771